per curiam:
H-l
El 16 de octubre de 2002 emitimos una Resolución en la cual concedimos al Ledo. Manuel E. Romeu Fernández y a otros un término de treinta días para informar el estado procesal de un caso suyo ante el Tribunal de Primera Ins-tancia, Sala Superior de San Juan. El licenciado Romeu Fernández desatendió dicha Resolución y no compareció ante nos como se le había ordenado.
El 30 de diciembre de 2002 emitimos una segunda Re-solución, notificada personalmente, mediante la cual le concedimos cinco días a Romeu Fernández para que mos-trara causa por la cual no debía ser sancionado por no ha-ber cumplido con la referida Resolución de 16 de octubre de 2002. Al día de hoy Romeu Fernández no ha atendido nues-tra Resolución de 30 de diciembre de 2002.
*400Reiteradamente hemos señalado que los abogados tie-nen la ineludible obligación de responder diligentemente a nuestras órdenes y requerimientos. Hemos hecho claro que la indiferencia del abogado de no atender nuestros reque-rimientos u órdenes acarrea la imposición de severas san-ciones disciplinarias. In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Corujo Collazo, 149 D.P.R. 857 (2000); In re Ron Menéndez, 149 D.P.R. 105 (1999); In re López López, 149 D.P.R. 82 (1999).
En el caso de autos el licenciado Romeu Fernández ha hecho caso omiso de nuestras Resoluciones de 16 de octu-bre y de 30 de diciembre de 2002. Es evidente que el licen-ciado Romeu Fernández no tiene ninguna disposición de cumplir con nuestras órdenes y requerimientos.
Por todo lo antes expuesto, se suspende inmediata e in-definidamente al Ledo. Manuel E. Romeu Fernández del ejercicio de la profesión de abogado hasta que otra cosa disponga el Tribunal. Se le impone el deber de notificar a todos sus clientes de su presente inhabilidad de seguir re-presentándolos, de devolverles cualesquiera honorarios re-cibidos por trabajos no realizados y de informar oportuna-mente de su suspensión a los distintos foros judiciales y administrativos del país. Además, deberá certificarnos en treinta días el cumplimiento de estos deberes. Finalmente, el Alguacil de este Tribunal deberá incautarse de la obra y el sello notarial del abogado suspendido, y entregar ambos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Rebollo López y Hernán-dez Denton no intervinieron.